Filed 2/2/21 P. v. Bradford CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



 THE PEOPLE,

          Plaintiff and Respondent,                                      E074048

 v.                                                                      (Super.Ct.No. RIF1602493)

 DEIRDRICK EUGENE BRADFORD,                                              OPINION

          Defendant and Appellant.




         APPEAL from the Superior Court of Riverside County. Bernard Schwartz, Judge.

Affirmed.

         Larenda R. Delaini, under appointment by the Court of Appeal, for Defendant and

Appellant.

         No appearance for Plaintiff and Respondent.




                                                             1
                                               I

                                      INTRODUCTION

       Defendant and appellant Deirdrick Eugene Bradford stole over $13,000 from a

small hardware store. Following a jury trial, defendant was convicted of felony grand

theft (Pen. Code,1 § 487, subd. (a)). In a bifurcated proceeding, defendant admitted that

he had suffered a prior prison term (§ 667.5, subd. (b)). After the trial court denied

defendant’s motion to reduce the offense to a misdemeanor, the court sentenced

defendant to the middle term of two years split, with one year in county jail and one year

on mandatory supervision pursuant to section 1170, subdivision (h).2 The trial court

awarded defendant four days of presentence custody credits, and, over defense counsel’s

objection, imposed various fines and fees. The court also ordered defendant to pay

$13,136 in victim restitution.

       Defendant appeals from the judgment. Appointed appellate counsel filed an

opening brief that sets forth the facts of the case, outlines the issues appellate counsel

considered, and asks this court to review the record and determine whether there are any

arguable issues on appeal. (People v. Wende (1979) 25 Cal.3d 436 (Wende); Anders v.

California (1967) 386 U.S. 738 (Anders).) Based on our independent review of the

record, we find no arguable issue and affirm the judgment.


       1   All future statutory references are to the Penal Code unless otherwise stated.

       2 The trial court also imposed and stayed an additional year for the prior prison
term allegation. In a resentencing hearing to correct sentencing errors, the trial court later
dismissed the prior prison term allegation under Senate Bill No. 136.

                                               2
                                             II

                              FACTUAL BACKGROUND

       A.     The People’s Case

       In 2014, Dale Gardner was the owner and president of Sunnymead Ace Hardware

and, at times, conducted business with government agencies. When he conducted such

business, he would complete paperwork to set up the account and, after doing so, the

agency would provide him with a purchase order. The process varied from governmental

agency to agency, but Gardner typically received payment within 30 to 90 days.

Sometimes Gardner received orders from third parties purchasing on behalf of a

government agency.

       The first time Gardner met defendant, who owned India Beauty, defendant sought

to purchase 1,000 rolls of electrical tape for Caltrans. Gardner had not previously

conducted business with Caltrans. Defendant informed Gardner that he had been

awarded a contract and was the purchasing agent for Caltrans. Gardner had never dealt

with a purchasing agent. Rather, he had dealt with employees at the government agency.

Defendant provided Gardner a seller’s permit, which allowed defendant, as a wholesaler,

to tax the final entity, rather than having each purchaser pay a sales tax. Gardner

eventually gave defendant the 30 or 40 rolls of electrical tape he had in stock and the

remaining rolls about two days later. Defendant paid for the electrical tape with a check,

dated October 6, 2014. Gardner deposited the check two days later, without a problem.




                                             3
       Sometime in November 2014, defendant obtained another purchase order request

from Caltrans for paper towels, pallets of concrete, and safety glasses, and contacted

Gardner to see if he could fulfill the order. Caltrans had agreed to pay up to $17,956.08

total, $16,000 pre-tax, for the items. Gardner researched the items for about one week to

verify he could make an adequate profit on the order. The purchase was one of the

largest orders that Gardner had filled, and he needed to special order most of the items.

He ultimately quoted defendant $13,136, which allowed Gardner to make a $1,500 profit.

Defendant accepted the quote three or four days later.

       On November 28, 2014, defendant gave Gardner a check from his India Beauty

company in the amount of $13,136 for the items. However, by the time Gardner noticed

the check was not signed and could not be deposited, defendant had already left the store.

       On December 15, 2014, defendant picked up the materials with his own truck and

staff and gave Gardner a signed check in the amount of $13,136. Defendant told Gardner

to hold the check for a few weeks, until the funds were available from Caltrans. Such a

payment arrangement was uncommon to Gardner, but he agreed to hold the check.

       On January 8, 2015, without any further contact with defendant, Gardner

deposited the check. Four days later, on January 12, Gardner received a letter from his

bank, indicating there were insufficient funds to cover the payment. Gardner thereafter

sent defendant a text message regarding the situation. Defendant responded that he was

out of state. About one week later, Gardner called defendant. Defendant stated he was

out of state, and added that his partners must have withdrawn the money, which he would



                                             4
check when he returned to town. Defendant also informed Gardner that he would pay

him back but did not state when. For about two months thereafter, Gardner called

defendant approximately 20 times from different phone numbers to no avail. Gardner

never spoke with defendant or anyone from India Beauty again and never received

payment from defendant for the picked up items.

      Larry Vietti, a manager with Caltrans responsible for maintenance support and

fleet optimization in Orange County, had experience working with purchase orders.

When purchasing items for Caltrans, Vietti explained that employees submitted a detailed

description of the items needed and sent it to various vendors for bidding. Once the bids

were received, the employee had to select the lowest bid and, depending on the cost, a

supervisor completed a purchase request. The purchase request then went through

budgeting for approval and, once approved, the supervisor could receive a purchase order

from headquarters.

      Vietti reviewed a purchase order from November 2014 concerning India Beauty.

The bid was for $16,626, and India Beauty represented that it would not use

subcontractors. Caltrans paid India Beauty for the contract amount of $17,956.08. The

contract was awarded on November 18, 2014.

      Gardner eventually contacted law enforcement, and in December 2015, Riverside

County Sheriff’s Department Detective David Drexler investigated the matter.

Detective Drexler served a search warrant on Comerica Bank, seeking to obtain account

information for defendant and India Beauty. Detective Drexler learned that India



                                            5
Beauty’s account was created on September 5, 2014, and closed sometime in May 2015.

The average monthly balance was between negative $8 and negative $335. The ending

balance was $340. The only time the account had close to $13,000 was in January 2015,

and the balance carried for only three days.

       The January 2015 bank statement showed that someone had made a $17,956.08

deposit on January 2, 2015, with money from the State of California. Defendant’s name

and driver’s license number was used to make at least one withdrawal the same day the

check was deposited. The January 2015 statement also revealed a $9,414 withdrawal,

and then a combination of withdrawals totaling $9,000, leaving the account with a

negative balance of $273.53. By January 5, 2015, the account did not have enough

money to cover the purchase from Gardner. The account was zeroed out in June 2015.

       Defendant had a prior incident involving fraud in 2010, after he moved into a

vacant home without the owner’s consent and refused to leave. The homeowner

contacted law enforcement and began eviction proceedings. When an officer contacted

defendant, he provided the officer with a rental agreement. The officer saw a female at

the home, along with children. The homeowner was nearby and appeared “shocked.”

The homeowner denied creating or signing the rental agreement and noted defendant and

the others had lived at the property rent-free for six months to one year.

       B.     Defense Case

       Defendant and one other person started India Beauty to sell hair extensions to

women. The business strictly operated on a cash-only basis. India Beauty thus did not



                                               6
have a bank account. Sometime in 2014, India Beauty started doing business with

Caltrans, and in September 2014, defendant opened an account at Comerica Bank. When

defendant became a vendor for the State, he started with small contracts, between $600

and $800, because he did not have enough money to accept larger contracts. Defendant

completed about six small transactions with Caltrans between September 5, 2014, and

October 6, 2014.

       At some point, defendant spoke with Gardner about becoming a potential supplier.

He went to Gardner after other suppliers, including Home Depot, turned him down.

Defendant acknowledged the first transaction with Gardner for 1,000 rolls of electrical

tape. He noted that he had received the rolls of tape and paid Gardner with a check for

the tape.

       Defendant also acknowledged the second transaction with Gardner and explained

that he went to Gardner to see if they could put together a lower bid than already received

by Caltrans and obtain the contract. Initially, Gardner quoted defendant $4,500 over the

phone. Defendant believed the bid “was, like, too cheap,” but he accepted it anyway.

Defendant then made the bid to Caltrans, won the contract, and stood to make about

$10,000 in profit.

       Caltrans later rejected some of the safety glasses because they were not dark

enough, and defendant returned to Gardner to obtain different glasses. Gardner gave

defendant sample glasses, which defendant provided to Caltrans for approval. Caltrans

eventually selected a more expensive pair of safety glasses, requiring defendant to



                                             7
provide another bid. Gardner quoted defendant $7,500 for all of the materials, including

the replacement safety glasses. When all of the materials were ready, defendant rented a

U-haul truck, picked up the materials from Gardner, and delivered the items to Caltrans

in two separate deliveries. Defendant told Gardner he could add to the cost to build in

profit for himself. Defendant also planned to pay Gardner a little extra out of pocket.

       Sometime after the second delivery, defendant claimed that Gardner called him to

let him know that he had made a mistake when pricing the safety glasses and that the new

price for everything was $13,000. Gardner’s call came about three hours after he and

defendant had discussed what type of money they could make on Caltrans contracts and

after defendant showed Gardner a $300,000 purchase order from Caltrans. Defendant

also claimed that someone from India Beauty left a blank check with Gardner, at

Gardner’s request, because Gardner wanted collateral. Gardner later called defendant

and said he would feel better with a signed check. Defendant’s secretary thereafter filled

out another check, leaving the amount blank. The amount was left blank because

defendant and Gardner had not agreed on the price and defendant planned to pay Gardner

in cash.

       After India Beauty received payment from Caltrans, defendant paid his employees,

leaving him with about $9,000. He offered to give Gardner $7,500 because Gardner

raised the price after the materials had already been delivered. Defendant believed

Gardner raised the price only because he saw how much profit defendant would make.




                                             8
When Gardner declined to do additional transactions with defendant, India Beauty went

out of business, despite defendant trying to keep the business going.

       Defendant explained that he was in Arizona when Gardner called and said the

check had not cleared. Defendant was driving and did not have clear reception on his cell

phone. He could not recall telling Gardner that he would look into things when he

returned to California. Defendant acknowledged that he still owed money to Gardner,

but Gardner had declined the $7,500 offer. Defendant attempted to get other Caltrans

contracts, but they all fell through.

       Defendant intended to pay for the materials he received from Gardner, but

Gardner wanted $13,000, which defendant did not have. Defendant acknowledged that

he spoke with a detective in April 2016. He thought he mentioned the price discrepancies

when he spoke with the detective but did not recall telling the detective that Caltrans

never paid him.

       C.     The People’s Rebuttal

       Detective Drexler explained that he spoke with defendant on April 20, 2016, and

that he recorded the conversation. During the conversation, defendant, who was driving a

truck in Washington state at the time, indicated that he had a business relationship with

Gardner, but did not pay Gardner because defendant did not get all his money from

Caltrans. Defendant’s secretary wrote Sunnymead Ace Hardware a check, but Gardner

knew that he was not supposed to deposit the check. Defendant claimed that something

went wrong between him and Caltrans and that Caltrans never paid him. When



                                             9
Detective Drexler informed defendant that Caltrans paid him more than $17,000,

defendant asserted he would have his lawyer call Detective Drexler. Nonetheless,

defendant maintained that he had not done anything wrong and stated, “bad business

happened,” causing Sunnymead to not get paid. Defendant averred that he planned to

pay Gardner when he received his income tax payment.

                                            III

                                       DISCUSSION

       After defendant appealed, upon his request, this court appointed counsel to

represent him on appeal. Counsel has filed a brief under the authority of Wende, supra,

25 Cal.3d 436 and Anders, supra, 386 U.S. 738, setting forth a statement of the case, a

summary of the facts and potential arguable issues, and requesting this court to conduct

an independent review of the record.

       We offered defendant an opportunity to file a personal supplemental brief, and he

has not done so.

       An appellate court conducts a review of the entire record to determine whether the

record reveals any issues which, if resolved favorably to defendant, would result in

reversal or modification of the judgment. (Wende, supra, 25 Cal.3d at pp. 441-442;

People v. Feggans (1967) 67 Cal.2d 444, 447-448; Anders, supra, 386 U.S. at p. 744; see

People v. Johnson (1981) 123 Cal.App.3d 106, 109-112.)




                                            10
       Pursuant to the mandate of People v. Kelly (2006) 40 Cal.4th 106, we have

independently reviewed the entire record for potential error and find no arguable error

that would result in a disposition more favorable to defendant.

                                            IV

                                     DISPOSITION

       The judgment is affirmed.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS

                                                                  CODRINGTON
                                                                                          J.
We concur:


RAMIREZ
                       P. J.


SLOUGH
                          J.




                                            11